Exhibit Offer to Exchange Up to 2,700,000 Shares of Common Stock of ITEX CORPORATION for Shares of Western Sizzlin Corporation Common Stock by WESTERN SIZZLIN CORPORATION at an Exchange Ratio of One Share of ITEX Corporation Common Stock for .06623 Shares of Western Sizzlin Corporation Common Stock Pursuant to the Prospectus dated March13, 2008 THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON WEDNESDAY, MARCH 26, 2008, UNLESS THE OFFER IS EXTENDED. March 13, To Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees: We have been engaged by Western Sizzlin Corporation, a Delaware corporation (“Western”), to act as Information Agent in connection with Western’s offer to exchange up to 2,700,000 shares of common stock (the “ITEX Shares”) of ITEX Corporation, a
